© PPL Corporation 2013 3rd Quarter Earnings Call PPL Corporation October 31, 2013 Exhibit 99.2 © PPL Corporation 2013 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2013 3 Third Quarter Earnings Results, Operational Overview and 2013 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence P. A. Farr Agenda © PPL Corporation 2013 4 Earnings Results © PPL Corporation 2013 5 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Increasing 2013 Ongoing Earnings Forecast Segment 2012A Previous 2013E Revised 2013E Kentucky Regulated U.K. Regulated PA Regulated Supply Corporate and Other Total © PPL Corporation 2013 6 •RIIO-ED1 Update •2012-2013 Annual Incentive Awards for WPD •Kentucky RFP •Pennsylvania Transmission Update Regulated Operational Overview © PPL Corporation 2013 7 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. Regulated Volume Variances © PPL Corporation 2013 8 •Montana Hydro Sale •Susquehanna update •U.S. District Court decisions in Maryland and New Jersey Supply Operational Overview © PPL Corporation 2013 9 Q3 2013 Q3 2012 Change Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Corporate and Other Total Ongoing Earnings Overview Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 10 3rd Quarter 2012 EPS - Ongoing Earnings Gross margins Dilution Total 2013 EPS - Ongoing Earnings Kentucky Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 11 3rd Quarter 2012 EPS - Ongoing Earnings Utility revenue O&M Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 12 3rd Quarter 2012 EPS - Ongoing Earnings Gross delivery margins Dilution Total 2013 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 13 3rd Quarter 2012 EPS - Ongoing Earnings East energy margins West energy margins O&M Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings Supply Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 14 Appendix © PPL Corporation 2013 15 A predominant rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Based on midpoint of revised forecast.Annualized dividend based on 3rd quarter declaration. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. (3)See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. $/Share Annualized Dividend Profile © PPL Corporation 2013 16 P U.K. Electricity Distribution Price Control Review Schedule RIIO-ED1 Timetable Provisional Timing Milestone September 2012 Publication of Strategy Consultation March 2013 Strategy decision published July 2013 DNOs submit and publish business plans November 2013 Initial assessment and fast-track Draft Determination published February 2014 Fast-track Final Determination published March 2014 Non-fast-track DNOs resubmit & publish business plans August 2014 Non-fast-track Draft Determination published November 2014 Non-fast-track Final Determination published December 2014 Statutory Consultation on license modifications April 1, 2015 New price control period commences Source:Ofgem, September 2013 Completed P P P © PPL Corporation 2013 17 Enhancing Value Through Active Hedging Capacity revenues are expected to be $590, $560 and $505 million for 2013, 2014 and 2015 respectively. Note:As of September 30, 2013 Includes PPL Montana's hydroelectric facilities. On September 26, 2013, PPL Montana, LLC reached an agreement to sell all 11 of its hydroelectric power plants. The sale is subject to regulatory approvals and currently is expected to close during the second half of 2014. (1)Represents expected sales of Supply segment based on current business plan assumptions. (2)The 2014 & 2015 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2014/2015 power prices at the 5th and 95th percentile confidence levels. Enhancing Value Through Active Hedging Current Hedges (% ) 100% 74-78% 16-20% East 100% 77- 81% 13- 17% West 100% 59- 63% 33- 37% Average Hedged Price ( Energy Only) ( $ /MWh) (2) East $ 48- 49 $39- 41 $44- 47 West $ 41- 42 $42- 44 $42- 43 Current Coal Hedges (% ) 100% 83% 63% East 100% 77% 52% West 100% 100% 92% Average Consumed Coal Price ( Delivered $ /Ton) East $ 77- 78 $78- 80 $73- 80 West $ 25- 27 $26- 31 $26- 32 Intermediate/Peaking Expected Generation(1) (Million MWhs) 8.9 9.2 8.5 Current Hedges ( % ) 91% 21% 5% © PPL Corporation 2013 18 Competitive Generation Overview Note:As of September 30, 2013 (1)Includes ownedand contracted generation. (2)Other includes PPAs, renewables and NUGS. Total 3Q 2013 generation output(1) declined by about 15% compared to 3Q 2012 driven primarily by lower coal generation © PPL Corporation 2013 19 24-hour average. NYMEX and TZ6NNY forward gas prices on 9/30/2013. Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. Market Prices Market Prices Balance of 2PJM On-Peak $42 $44 $44 Off-Peak $32 $31 $31 AT C(1 ) $37 $37 $38 Mid-Columbia On-Peak $35 $35 $37 Off-Peak $30 $26 $28 AT C(1 ) $33 $31 $33 GAS(2 ) NYMEX $3.60 $3.86 $4.06 T Z6NNY $3.76 $3.91 $4.02 PJM MARKET HEAT RATE(3 ) 11.1 11.3 11.1 CAPACIT Y PRICES $226.15 $173.85 $154.56 (Per M WD) 89% 89% 90%EQA (1) 24-hour average. (2) NYMEX and TZ6NNY forward gas prices on 9/30/2013. (3) Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. © PPL Corporation 2013 20 ($ in billions) Note:Corporate and Other capital expenditures average approximately $50 million per year. (1)Figures based on assumed exchange rate of $1.58 / GBP. (2)Expect between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Operating Segment Capital Expenditures Declining capital expenditures provide additional financial flexibility © PPL Corporation 2013 21 ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)Figures based on assumed exchange rate of $1.58 / GBP and the RIIO-ED1 business plan as filed on July 1, 2013. 5-Year Regulatory Asset Base(1) CAGR:7.9% Projected Regulated Rate Base Growth © PPL Corporation 2013 22 Weighted-Average Shares - Diluted EPS (1)Forecast reflects PPL’s projected average shares outstanding after adjusting for conversion of equity issuance under the DRIP from original issuance to open market purchases, the dilutive impact of the 2012 forward equity sale, and the full expected impact of common shares issuable for settlement of the 2010 and 2011 Equity Units including the accelerated recognition of equity unit shares in the calculation of earnings per share effective January 1, 2013. The terms of the equity units have not changed, and the final settlement of the 2010 Equity Units occurred July 1, 2013 and is still scheduled to occur May 1, 2014 for the 2011 Equity Units. Average Common Shares Outstanding (in millions) For the Year Ended Forecast(1) December 31, 2013 December 31, 2014 December 31, 2015 © PPL Corporation 2013 23 Note:As of September 30, 2013 (1)Excludes $978 million of junior subordinated notes due 2019 that are a component of PPL’s 2011 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2014 is not successful. (2)Bonds defeased in substance in 2008 by depositing sufficient funds with the trustee. (3)Includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015 either for (a) purchase and remarketing by a remarketing dealer or (b) repurchase by PPL Energy Supply. Debt Maturities Debt Maturities (Millions) 2apital Funding $0 $0 (1) $0 $0 $0 LG& E and KU Energy (Holding Co LKE) 0 0 ouisville Gas & Electric 0 0 entucky Utilities 0 0 lectric Utilities 0 10 (2) nergy Supply (3) otal $438 $314 $1,304 $814 $104 © PPL Corporation 2013 24 Liquidity Profile Note:As of September 30, 2013 •Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 8% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. Liquidity ProfileLetters of Credit Outstanding & Total Commercial Expiration Facility Paper Backup Draw n Availability Institution Facility Date (Millions) (Millions) (Millions) (Millions) PPL Energy Supply Syndicated Credit Facility Nov-2017 $ 3,000 $61 $ 0 $ 2,939 Letter of Credit Facility Mar-2ncommitted Letter of Credit Facilities $ 3,325 $ 221 $0 $3,lectric Utilities Syndicated Credit Facility Oct-2017 $300 $1 $0 $299 Louisville Gas & Electric Syndicated Credit Facility Nov-2017 $500 $72 $ 0 $ 428 Kentucky Utilities Syndicated Credit Facility Nov-2017 $400 $ 140 $0 $260 Letter of Credit Facility May-2$598 $ 338 $0 $yndicated Credit Facility Dec-2016 £ 210 £ 0 £ 104 £ (South West) Syndicated Credit Facility Jan-2(East Midlands) Syndicated Credit Facility Apr-2(West Midlands) Syndicated Credit Facility Apr-2ncommitted Credit Facilities 84 5 0 79 £ 1,139 £5 £ 202 £932 © PPL Corporation 2013 25 Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings(Millions of Dollars, After-Tax) Quarter Ending September 30, 2013 Kentucky Regulated U. K. Regulated Pennsylvania Regulated Supply and Other Corporate Total Earnings from Ongoing Operations Special Items: $ 93 $ 199 $ 51 $ 97 $ (8) $ 432 Adjusted energy-related economic activity, net Foreign currency-related economic hedges (82) (6) (6) ( 82) Acquisition-related adjustments: WPD Midlands Separation benefits Other: (2) (2) Change in WPD line loss accrual (16) ( 16) Change in U. K. tax rate Total Special Items 84 (16) (6) 84 (22) Reported Earnings* $ 93 $ 183 $ 51 $ 91 $ (8) $ 410 Quarter Ending September 30, 2012 Kentucky Regulated U. K. Regulated Pennsylvania Regulated Supply Corporate and Other Total Earnings from Ongoing Operations Special Items: $ 72 $ 161 $ 33 $ 153 $ 419 Adjusted energy-related economic activity, net Foreign currency-related economic hedges (30) (95) ( 95) ( 30) Acquisition-related adjustments: WPD Midlands Separation benefits (1) (1) Other acquisition-related adjustments Other: (2) (2) Change in U. K. tax rate 74 74 Coal contract modification payments (10) ( 10) Total Special Items 41 (105) ( 64) Reported Earnings* $ 72 $ 202 $ 33 $ 48 $ 355 * Represents net income attributable to PPL Shareowners © PPL Corporation 2013 26 Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings (Per Share - Diluted) Kentucky U. K. Pennsylvania Corporate Quarter Ending September 30, 2013 (a) Regulated Regulated Regulated Supply and Other To Earnings from Ongoing Operations Special Items: $ 0.14 $ 0.31 $ 0.08 $ 0.14 $ (0.01) $ Adjusted energy-related economic activity, net (0.01) Foreign currency-related economic hedges (0.13) Other: Change in WPD line loss accrual (0.03) Change in U. K. tax rate Total Special Items 0.13 (0.03) (0.01) Reported Earnings $ 0.14 $ 0.28 $ 0.08 $ 0.13 $ (0.01) $Kentucky U. K. Pennsylvania Corporate Quarter Ending September 30, 2012 Regulated Regulated Regulated Supply and Other To Earnings from Ongoing Operations $ 0.12 $ 0.28 $ 0.06 $ 0.26 $ Special Items: Adjusted energy-related economic activity, net (0.16) Foreign currency-related economic hedges (0.06) Other: Change in U. K. tax rate 0.13 Coal contract modification payments (0.02) Total Special Items 0.07 (0.18) Reported Earnings $ 0.12 $ 0.35 $ 0.06 $ 0.08 $(a) The " If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $7 million of interest charges (after ta being added back to net income for the three months ended September 30, 2013, and approximately 32 million shares of PPL Common Stock bein treated as outstanding. Both adjustments are only done for purposes of calculating diluted earnings per share. © PPL Corporation 2013 27 Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year-to-date Earnings from OngoingOperations to Reported EarningsYear-to-date September 30, 2013 (Millions of Dollars, After-Tax) Regulated Kentucky Regulated U. K. Regulated Pennsylvania Supply and Other Corporate Total Earnings from Ongoing Operations Special Items: $ 225 $ 663 $ 160 $ 171 $ (22) $ 1,197 Adjusted energy-related economic activity, net Foreign currency-related economic hedges (8) (47) (47) (8) Acquisition-related adjustments: WPD Midlands Separation benefits (4) (4) Other acquisition-related adjustments Other: (2) (2) LKE discontinued operations 1 1 EEI adjustments 1 1 Change in tax accounting method related to repairs (3) (3) Counterparty bankruptcy 1 1 Windfall tax litigation 43 43 Change in WPD line loss accrual (35) (35) Change in U. K. tax rate Total Special Items 2 84 78 (49) 84 31 Reported Earnings* $ 227 $ 741 $ 160 $ 122 $ (22) $ 1,228 Year-to-date September 30, 2012 Kentucky Regulated Regulated U. K. Regulated Pennsylvania Supply and Other Corporate Total Earnings from Ongoing Operations Special Items: $ 149 $ 524 $ 95 $ 358 $ 1,126 Adjusted energy-related economic activity, net 23 23 Foreign currency-related economic hedges Impairments: (28) (28) Adjustments- nuclear decommissioning trust investments 1 1 Acquisition- related adjustments: WPD Midlands Separation benefits (9) (9) Other acquisition-related adjustments 2 2 LKE Net operating loss carryforward and other tax-related adjustments Other: 4 4 LKE discontinued operations (5) (5) Change in U. K. tax rate 74 74 Counterparty bankruptcy (6) (6) Wholesale supply cost reimbursement 1 1 Ash basin leak remediation adjustment 1 1 Coal contract modification payments (17) ( 17) Total Special Items (1) 39 3 41 Reported Earnings* $ 148 $ 563 $ 95 $ 361 $ 1,167 * Represents net income attributable to PPL Shareowners © PPL Corporation 2013 28 Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year-to-date Earnings from OngoingOperations to Reported Earnings(Per Share - Diluted)Kentucky U. K. Pennsylvania Corporate Year-to- date September 30, 2013 (a) Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 0.36 $ 1.02 $ 0.24 $ 0.26 $ ( 0.03) $ 1.85 Special Items: Adjusted energy-related economic activity, net (0.07) (0.07) Foreign currency-related economic hedges (0.01) (0.01) Acquisition-related adjustments: W PD Midlands Separation benefits (0.01) (0.01) Other: LKE discontinued operations 0.01 0.01 Change in tax accounting method related to repairs (0.01) (0.01) Windfall tax litigation 0.06 0.06 Change in WPD line loss accrual (0.05) (0.05) Change in U.K. tax rate 0.13 0.13 Total Special Items 0.01 0.12 (0.08) 0.05 Reported Earnings $ 0.37 $ 1.14 $ 0.24 $ 0.18 $ ( 0.03) $ 1.90Kentucky U. K. Pennsylvania Corporate Year-to- date September 30, 2012 Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 0.26 $ 0.90 $ 0.16 $ 0.61 $ 1.93 Special Items: Adjusted energy-related economic activity, net 0.05 0.05 Foreign currency-related economic hedges (0.05) (0.05) Acquisition- related adjustments: W PD Midlands Separation benefits (0.02) (0.02) LKE Net operating loss carryforward and other tax- related adjustments 0.01 0.01 Other: LKE discontinued operations (0.01) (0.01) Change in U.K. tax rate 0.13 0.13 Counterparty bankruptcy (0.01) (0.01) Coal contract modification payments (0.03) (0.03) Total Special Items 0.06 0.01 0.07 Reported Earnings $ 0.26 $ 0.96 $ 0.16 $ 0.62 $ 2.00(a) The " If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $37 million of interest charges (after tax) being added back to net income for the nine months ended September 30, 2013, and approximately 59 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only done for purposes of calculating diluted earnings per share. © PPL Corporation 2013 29 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from OngoingOperations to Reported Earnings(Per Share - Diluted) Forecast Actual High Low 2arnings from Ongoing Operations $ 2.40 $ 2.30 $ 2.42 $ 2.73 Special Items: Adjusted energy-related economic activity, net (0.07) (0.07) 0.07 0.12 Foreign currency-related economic hedges (0.01) (0.01) (0.06) 0.01 Impairments: Renewable energy credits (0.01) Other asset impairments (0.03) Acquisition-related adjustments: WPD Midlands 2011 Bridge Facility costs (0.05) Foreign currency loss on 2011 Bridge Facility (0.07) Net hedge gains 0.07 Hedge ineffectiveness (0.02) U.K. stamp duty tax (0.04) Separation benefits (0.01) (0.01) (0.02) (0.13) Other acquisition-related adjustments (0.10) LKE Net operating loss carryforward and other tax-related adjustments 0.01 Other: Montana hydroelectric litigation 0.08 LKE discontinued operations 0.01 0.01 (0.01) Change in tax accounting method related to repairs ( 0.01) (0.01) Litigation settlement - spent nuclear fuel storage 0.06 Windfall tax litigation 0.06 0.06 (0.07) Counterparty bankruptcy (0.01) (0.01) Wholesale supply cost reimbursement 0.01 Coal contract modification payments (0.03) Change in WPD line loss accrual (0.05) (0.05) 0.13 Change in U.K. tax rate 0.13 0.13 0.13 0.12 Total Special Items 0.05 0.05 0.18 (0.03) Reported Earnings $ 2.45 $ 2.35 $ 2.60 $ 2.70 © PPL Corporation 2013 30 (a)The results of operations for 2012 are not comparable with 2011 due to the acquisition of WPD Midlands. WPD Midlands' results are consolidated on a one-month lag, and include eight months of results in 2011, as the date of acquisition was April 1, 2011. Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from OngoingOperations to Reported Earnings(per share - diluted) Year-to-date December 31, 2012 Earnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Impairments : Other asset impairments Acquisition-related adjustments : WPD Midlands Separation benefits LKE Net operating loss carryforward and other tax - related adjustments Other: LKE discontinued operations Change in U. K. tax rate Counterparty bankruptcy Coal contract modification payments Change in WPD line loss accrual Total Special Items Reported Earnings $ $ 0.33 ( 0.03) 0.01 (0.01) (0. 03) 0.30 Kentucky Regulated $ 1.19 (0.06) (0. 02) 0. 13 0. 13 0.18 $ 1.37 U. K. Regulated ( a) $ 0.22 $ 0.22 Pennsylvania Regulated $ $ 0.68 0.07 (0.01) (0.03) 0.03 0.71 Supply $ $ 2.42 0.07 (0.06) (0.03) (0.02) 0.01 (0.01) 0.13 (0.01) (0.03) 0.13 0.18 2.60 Total Year-to-date December 31, 2011 Earnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Impairments : Renewable energy credits Acquisition-related adjustments : WPD Midlands 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains Hedge ineffectiveness U. K. stamp duty tax Separation benefits Other acquisition-related adjustments Other: Montana hydroelectric litigation Litigation settlement-spent nuclear fuel storage Change in U. K. tax rate Windfall tax litigation Counterparty bankruptcy Wholesale supply cost reimbursement Total Special Items Reported Earnings $ $ 0.40 0.40 Regulated Kentucky $ 0.87 0.01 (0. 05) (0.07) 0. 07 (0. 02) (0. 04) (0. 13) (0. 10) 0. 12 (0. 07) (0. 28) $ 0.59 Regulated ( a) U. K. $ 0.31 $ 0.31 Regulated Pennsylvania $ $ 1.15 0. 12 (0.01) 0. 08 0. 06 (0.01) 0. 01 0.25 1.40 Supply $ $ 2.73 0.12 0.01 (0.01) (0.05) (0.07) 0.07 (0.02) (0.04) (0.13) (0.10) 0.08 0.06 0.12 (0.07) (0.01) 0.01 (0.03) 2.70 Total(a) The results of operations for 2012 are not comparable with 2011 due to the acquisition of WPD Midlands. WPD Midlands' results are consolidated on a one-month lag, and include eight months of results in 2011, as the date of acquisition was April 1, 2011. © PPL Corporation 2013 31 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (a)Following the sale of PPL's Latin American Businesses, this segment was primarily engaged in regulated electricity delivery operations in the U.K.As a result, the "International Regulated" segment was renamed "U.K. Regulated." (b)Includes certain costs incurred prior to the November 1, 2010 acquisition of LKE. Reconciliation of PPL’s Earnings from OngoingOperations to Reported Earnings(per share - dilute d) Kentucky U. K. Pennsylvania Year-to-Date December 31, 2010 Regulated Regulated (a) Regulated Supply Other (b) TotalMaine hydroelectric generation business Emission allowances LKE Monetization of certain full-requirement sales contracts Sale of certain non-core generation facilities Discontinued cash flow hedges and ineffectiveness Reduction of credit facility 2010 Bridge Facility costs Other acquisition-related adjustments Montana hydroelectric litigation Change in U. K. tax rate Windfall tax litigation Health care reform - tax impact Other : Sales of assets: Impairments : Reported Earnings Acquisition-related adjustments : Special Items : Adjusted energy - related economic activity, net Earnings from Ongoing Operations Total Special Items $ 0.06 $ 0.06 $ 0.53 0.04 0.03 0.07 $ 0.60 $ 0.27 $ 0.27 $ 2.27 (0.27) 0.03 (0.02) (0.29) (0.14) (0.06) (0.01) (0.08) (0.02) (0.86) $ 1.41 $ $ (0.12) ( 0.05) (0.17) (0.17) $ $ 3.13 (0.27) 0.03 (0.02) (0.29) (0.14) (0.06) (0.01) (0.12) (0.05) ( 0.08) 0.04 0.03 (0.02) (0.96) 2.17 Year-to-Date December 31, 2009 Latin American businesses Maine hydroelectric generation business Long Island generation business Interest in Wyman Unit 4 Emission allowances Other asset impairments Montana hydroelectric litigation Change in tax accounting method related to repairs Sales of assets: Adjusted energy-related economic activity, net Special Items : Earnings from Ongoing Operations Impairments : Reported Earnings Total Special Items Other : Workforce reduction Regulated Kentucky $ 0.72 (0.07) (0.01) (0.08) $ 0.64 International Regulated (a) $ 0.35 (0.01) (0.01) (0.02) $ 0.33 Pennsylvania Regulated $ 0.88 (0.59) 0.06 (0.09) (0.01) (.05) (0.01) (0.01) (0.01) (0.06) (0.77) $ 0.11 Supply Other $ $ 1.95 (0.59) (0.07) 0.06 (0.09) (0.01) (0.05) (0.01) (0.03) (0.01) (0.07) (0.87) 1.08 Total(a) Following the sale of PPL's Latin American Businesses, this segment was primarily engaged in regulated electricity delivery operations in the U. K. As a result, the "International Regulated" segment was renamed "U.K. Regulated." (b) Includes certain costs incurred prior to the November 1, 2010 acquisition of LKE. © PPL Corporation 2013 32 Gross Margins Summary Gross Margins Summary( Millions of Dollars ) 2013 Three Months Ended September 30, 2hange Per Share Diluted (after-tax) KY Gross Margins $ 457 $ 415 $ 42 $ 0.04 PA Gross Delivery Margins by Component Distribution Transmission Total $ $ $ 185 51 $ 236 $ 16 15 $ 31 $ 0.02 0.01 $ 0.03 Eastern U. S. Western U. S. Non-trading Net energy trading Total Unregulated Gross Energy Margins by Region $ $ 50$ 521 67 (11) $ 577 $ $ (17) (15) 23 (9) $ $ (0.02) (0.01) 0.02 (0.01) © PPL Corporation 2013 33 Reconciliation of Third Quarter Margins to Operating Income Reconciliation of Third Quarter Margins to Operating IncomeThree Months Ended September 30, 2013 Three Months Ended September 30, 2012 (Millions of Dollars) Unregulated Unregulated Kentucky PA Gross Gross Kentucky PA Gross Gross Gross Delivery Energy Operating Gross Delivery Energy Operating Margins Margins Margins Other Income Margins Margins Margins Other Income Operating Revenues Utility $ 744 $ 463 $ 532 $ 1,739 $ 732 $ 443 $ 518 $ 1,693 PLR intersegment utility revenue (expense) (11) $ 11 (23) $ 23 Unregulated retail electric and gas 267 (3) 264 232 (14) 218 Wholesale energy marketing Realized 981 (1) 980 1,,076 Unrealized economic activity (49) (49) (716) (716) Net energy trading margins 12 12 (11) (11) Energy-related businesses otal Operating Revenues ,,,318 (67) 2,403 Operating Expenses Fuel nergy purchases Realized 23 144 427 (2) nrealized economic activity (37) (37) (569) (569) Other operation and maintenance 26 19 5 epreciation 1 axes, other than income 23 9 58 90 23 11 56 90 Energy-related businesses 5 ntercompany eliminations (1) 1 (1) 1 Total Operating Expenses ,073 2,,739 Total $ 457 $ 267 $ 568 $ (435) $ 857 $ 415 $ 236 $ 577 $ (564) $ 664 © PPL Corporation 2013 34 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
